Citation Nr: 1433926	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  11-12 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for hypercholesterolemia.  

2.  Entitlement to service connection for residuals of a right eye injury.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and adjustment disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1965 to August 1968.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the February 2007 and June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

On his April 2011 substantive appeal, the Veteran indicated that he wanted a hearing before the Board to be heard at the RO (Travel Board).  In a January 2014 written statement signed by his representative, the Veteran withdrew his request for a hearing.  Therefore, the request for a hearing has been withdrawn.

Although the Veteran's September 2006 claim specifically claimed only service connection for PTSD, other psychiatric disorders have been raised by the record.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding and the other diagnosis of record, the Board has recharacterized the claim as reflected on the title page. 

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  Hypercholesterolemia is a laboratory finding and not a chronic disability for which VA disability benefits may be awarded.

2.  The Veteran does not have a residual disability as a result of an in-service right eye injury; astigmatism and presbyopia shown in the record are considered  congenital or developmental defects.

3.  The Veteran did not engage in combat with the enemy during service.

4.  The Veteran does not have PTSD due to a verified in-service stressor.

5.  The Veteran's currently diagnosed adjustment disorder is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypercholesterolemia have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.159, 3.303 (2013).

2.  The criteria for service connection for residuals of a right eye injury have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.159, 3.303 (2013).

3.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD and adjustment disorder have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated September 2007, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

Service treatment records, VA treatment records, Vet Center treatment notes, and the Veteran's statements are associated with the claims file.  The Board acknowledges that the Veteran has not been afforded a VA examination regarding his claims for service connection for hypercholesterolemia and residuals of a right eye injury.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

As discussed in more detail below, hypercholesterolemia is not a disease, disability, or injury for which applicable law permits compensation or service connection.  Further, the evidence does not demonstrate that the Veteran has any residual disability due to the in-service right eye injury.  Accordingly, the Board finds that no further development of the Veteran's claims for service connection for hypercholesterolemia and residuals of a right eye injury is required.  As for currently diagnosed adjustment disorder, the Board finds that a VA examination is not warranted as the Veteran does not contend, and the evidence does not otherwise demonstrate that currently diagnosed adjustment disorder is related to service.  

Also, because the Veteran's claimed in-service PTSD stressors have not been verified after several attempts, further efforts to verify the Veteran's claimed stressors are not required.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The conditions of hypercholesterolemia, astigmatism, presbyopia, PTSD, and adjustment disorder are not "chronic disease[s]" listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Hypercholesterolemia

The Veteran maintains that he has hypercholesterolemia, or high cholesterol, as a result of service.  See Veteran's September 2007 statement.

VA treatment records reflect that the Veteran has been diagnosed with hypertriglyceridemia (i.e., elevated levels of triglycerides) and is currently on medication to control high cholesterol.   See April 2007 VA treatment record in Virtual VA and January 2009 VA treatment record.

This evidence notwithstanding, the Veteran fails to meet the preliminary requirement for service connection, namely showing of a current disability.  By way of reference, "hyperlipidemia" is defined as "a general term for elevated concentrations of any or all of the lipids in the plasma, such as...hypercholesterolemia, and so on."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 903 (31st Ed. 2007).  In turn, "hypercholesterolemia" is defined as "excessive cholesterol in the blood."  Id., at 899.  In other words, hypercholesterolemia (i.e., an elevated or high cholesterol level) is merely a laboratory finding, not a ratable disability for VA compensation purposes.

The term "disability," as used for VA purposes, refers to impairment of earning capacity and Congress specifically limits entitlement to service connection for diseases or injuries that have resulted in a disability.  See 38 U.S.C.A. § 1110; Allen v. Brown, 7 Vet. App. 439, 448.  In this case, there is no evidence showing that the Veteran's hypercholesterolemia has resulted in a disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); and Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may not be granted unless a current disability exists].  A "current disability" means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

The Board notes that the Veteran also filed a claim for service connection for ischemic heart disease, to include as due to herbicide exposure.  This claim was denied by the RO in a July 2013 rating decision as the evidence did not show a current diagnosed disability.  The Veteran did not express disagreement with the July 2013 rating decision and the issue is not before the Board for consideration.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for hypercholesterolemia, and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Service Connection for Residuals of a Right Eye Injury

The Veteran contends that he injured his eye with a screwdriver in service and has failing eyesight due to the in-service injury.  See Veteran's November 2007 and May 2008 statements.  

Service treatment records reflect that the Veteran was treated in June 1968 after injuring his eye with a screwdriver.  The eye was treated with antibiotics and patched.  Two follow-up appointments were conducted, but no further treatment was noted.  A July 1968 service separation examination report reveals a normal clinical evaluation of the Veteran's eyes.  Distant vision was recorded as 20/20 bilaterally and field vision was normal.  

Post-service treatment records reflect that the Veteran has an astigmatism with presbyopia and maximum visual acuity of 20/20 in both eyes.  See March 2010 VA treatment record.  "Presbyopia" is defined as age-related vision changes.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1511 (32nd ed. 2012).  "Astigmatism" is defined as an error of refraction caused by unequal curvature of the refractive surfaces of the eye.  Id. at 168.  There is no indication that the Veteran has been diagnosed with any other eye disorder due to the in-service right eye injury.  

The VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B provides guidance on evaluating conditions of the organs of special sense (i.e., the eyes).  Refractive errors are defined to include astigmatism, myopia, hyperopia, and presbyopia.  See M21-1MR, Part III, Subpart iv, 4.B.10.d.  Generally, congenital defects are not diseases for VA compensation purposes.  38 C.F.R. § 3.303(c) ; see also 38 C.F.R. § 4.9 ; see also, e.g., Winn v. Brown, 8 Vet. App. 510, 516 (1996).  In the absence of a superimposed disease or injury, service connection may not be allowed for congenital defects or refractive errors of the eyes as these are not diseases or injuries within the meaning of applicable legislation relating to service connection.  Id.  Thus, VA regulations specifically prohibit service connection for either a congenital defect or a refractive error of the eye unless such a defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (July 18, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  Here, the right eye disorder includes astigmatism and presbyopia, which are congenital defects and the medical records are negative for evidence of aggravation by a superimposed disease or injury. Therefore, service connection the claimed residuals of a right eye injury is not warranted.


Accordingly, the claim must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

Service Connection for an Acquired Psychiatric Disorder

PTSD

Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304; see Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to the combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The Board finds that the Veteran did not engage in combat with the enemy during service.  The Veteran's service records and DD Form 214 does not establish that the Veteran engaged in combat.  The Veteran was awarded the Vietnam Service Medal (3 bronze stars), the National Defense Service Medal, and the Republic of Vietnam Service Medal (campaign).  These decorations do not indicate combat service.  Further, in a June 2007 VA treatment record, the Veteran reported that he engaged in combat; however, in another VA treatment record dated December 2006, the Veteran stated that he saw no combat and that he was stationed in Okinawa.  The Board finds that the Veteran has made inconsistent statements with regard to whether he engaged in combat and these inconsistencies weigh against a finding that he engaged in combat.  The Board finds that the weight of the evidence demonstrated that the Veteran did not engage in combat during service.  

Effective July 13, 2010, a new provision was added to regulations applicable to PTSD.  This provides that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3).

It is noted that this new regulation does not apply in this case.  The Veteran has claimed PTSD due to non-combat stressors.  Specifically, the Veteran has claimed the following stressors: (1) the Veteran was told that there was a hard landing by a jet on his aircraft carrier resulting in a sailor being crushed by a blast; (2) an aircraft missed the arresting cable and the pilot ejected through the roof of the flight deck; (3) a sailor was killed by bomb bay doors on a P-3 aircraft; (4) an electrical charge set of a rocket on the flight line, resulting in one sailor receiving a serious facial injury; (5) a piece of air ordnance (bomb) the Veteran was loading fell on the ground and posed a possibility that it could detonate; (6) the Veteran injured his right eye with a screwdriver; (7) a block and tackle swung back toward his ship and injured a sailor due to a head injury; (8) North Korean representatives were invited aboard the ship in 1968 to view "top secret weapons;" (9) when the Veteran returned to the U.S., protesters showed signs labeled "Baby Killer" at the airport.

The Board finds that these incidents do not meet the initial criterion for the new regulation of "fear of hostile military or terrorist activity."  Specifically, none of these stressors involved hostile military or terrorist activity.  Some of these stressors relate to industrial-type accidents rather than combat.  Further, the Veteran has not been able to provide the names of the soldiers injured during these purported incidents and has not indicated how he was personally involved in the danger that was presented during these incidents.   

Moreover, and despite efforts conducted in August 2010 and February 2011, the RO has been unable to verify these incidents.  As outlined in a February 2011 memorandum, the RO submitted the Veteran's statements to the United States Army and Joint Services Records Research Center (JSRRC), to assist in verifying the Veteran's claimed stressor events.  A response from the JSRRC did not corroborate these incidents.  The RO also reviewed the Veteran's personnel file and service treatment records, which were silent for any decoration indicative of combat or a stressful in-service event.  

The Board has also reviewed an April 2011 statement from a VA psychiatrist which noted that the Veteran had been diagnosed with PTSD.  The VA psychiatrist stated that the Veteran was experiencing recurrent symptoms of PTSD from the "trauma" he encountered in service.  According to the VA psychiatrist, the Veteran's PTSD was due to his service in the Navy.  The Board finds the April 2011 VA medical opinion to be of no probative value as a rationale for the opinion was not provided.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  As noted above, the events described by the Veteran have not been verified and the Board has found that he did not engage in combat.  To the extent that the opinion is premised on the events asserted by the Veteran, the opinion is based on an inaccurate factual basis.  Moreover, the April 2011 VA psychiatrist did not state which claimed stressor event was adequate to support the diagnosis of PTSD and did not explain how the Veteran's symptoms were related to the claimed stressor.  See 38 C.F.R. § 3.304 (f)(3).

Likewise, although some VA treatment records reflect that the Veteran has a diagnosis of PTSD, none of these treatment records have confirmed that the claimed stressors are adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressors.  

For these reasons, the Board finds that in-service stressor sufficient to cause PTSD has not been verified.  As there is no credible supporting evidence of an in-service
stressful event which qualifies as a PTSD stressor upon which a diagnosis of PTSD may be made, the preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Adjustment Disorder 

VA treatment records reflect that the Veteran has been diagnosed with adjustment disorder with depressive symptoms.  See January 2007 VA treatment record.  Thus, the Board will also consider whether service connection may be warranted for any alternate acquired psychiatric disorder other than PTSD.  See Clemons, 23 Vet. App. 1.  

While the evidence reveals that the Veteran currently suffers from adjustment disorder, the weight of the probative evidence of record does not etiologically link the Veteran's current disorder to his service or any incident therein.  The Board notes that the Veteran has not specifically claimed that any other psychiatric disorder, aside from PTSD, is related to service.  Further, service treatment records are absent for complaints, diagnoses, or treatment for a psychiatric condition in service.  The July 1968 service separation examination report shows no psychiatric abnormality and no psychiatric disorder was noted at that time.  

Post-service treatment records also reflect that the Veteran was first diagnosed with adjustment disorder in January 2007 by a VA psychiatrist during a mental health consultation.  This was approximately 39 years after the Veteran was separated from service.  This lapse in time between service and the first treatment and diagnosis for a psychiatric disorder weighs against the Veteran's claim.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

While the Veteran has been diagnosed with adjustment disorder by a VA psychologist, there is no opinion linking acquired psychiatric disorder to his active service.  There is no medical evidence of record suggesting an etiological link between the Veteran's currently diagnosed adjustment disorder to service.  Instead, some VA treatment records appear to indicate that the Veteran's adjustment disorder with depressed mood is a result of his unemployment and financial troubles.  See January 2007, April 2007, and June 2007 VA treatment records.  For example, the January 2007 VA psychologist noted that the Veteran was experiencing significant difficulties finding employment despite a good work history.  The Veteran had been unemployed for one year and was at a risk of losing his home.  The VA psychologist further noted that the Veteran reported symptoms of depressed mood, anhedonia, and sleep problems "associated with this psychosocial stressor."  

As a lay person, the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, there is no indication that the Veteran has the necessary medical training and competency to provide a clinical diagnosis of a psychiatric disorder or an opinion regarding a nexus to service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, to include adjustment disorder, on a direct basis, and the benefit of the doubt rule does not apply.  


ORDER

Service connection for hypercholesterolemia is denied.

Service connection for residuals of a right eye injury is denied.

Service connection for an acquired psychiatric disorder, to include PTSD and adjustment disorder, is denied.




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


